DETAILED ACTION 

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination 

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/06/2022 has been entered.  
Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1, 3-6 and 8-10 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. While Applicant has partially addressed the previous 112(a) rejection by adding the recitation of each different sample being dispensed into a different well, and the recitation of the pipette tips being ‘dedicated’ to each different sample, where a series of reagents must be transferred from a plurality of dedicated reservoirs, however, as discussed previously, the original specification describes each sample and the reagents being ‘pre-filled in dedicated wells’, where by ‘dedicating the reagent wells to one specific sample, and dedicating the pipette to that sample and its associated wells, the pipette does not cross-contaminate the samples’.  Thus, the instant claims currently omit the wells being also dedicated to a respective sample, and cover a broader scope than that actually supported by the original specification. Therefore, the instant claims are not commensurate in scope with the original specification. 
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 1, 3-6 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
	In claim 1, it is unclear from the claim language what structural features must define the liquid handling device as a ‘robotic’ one. In this connection, it is also unclear whether or not the implied robot must be a component of the liquid handling device programmed and connected so as to control the intended ‘dedications’. 
In claim 4, it is not clear what structural features of the reagents must provide for the intended library as recited. See also claims 9-10. 
In claims 5 and 10, it is not clear how ‘simultaneous’ is supposed to be different from ‘in parallel’. Currently, it is assumed to be the same. 
In claim 6, ‘each of the plurality of dedicated reservoirs…are wells in a row of wells along the multi-well plate’, is very unclear. 
In claim 8, it is not clear where the pre-programmed steps, as recited, mean that the liquid-handling device must include a loading stage, a heating device and means for sliding. It is also unclear how the pre-programmed steps [i.e., the step of ‘transferring’ or ‘sliding’ on a loading stage’] as recited, must be inter-related with the active steps of the claimed method [i.e., ‘loading’, or ‘transferring’] set forth in claim 1. It is further unclear what features must provide contacting merely one column of the multi-well plate  with the heating device. 
In claim 9, in the second ‘wherein clause’, the recited features are passive limitations, since they merely name results of some unspecified actions [i.e., presence of adaptors] rather than setting forth those actions as active, positive steps of the claimed method. 	
Claim Rejections - 35 USC § 102

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1, 3-6 and 8-10 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Bachmann et al., [US 20100137574]. 
	Referring to claims 1  3-6 and 10, Bachmann discloses sample processing methods in biological assays associated with automated extraction of nucleic acids from nucleic acids containing samples, the methods comprising, as illustrated in Figures 1, 3,  a step of loading slidable multi-well plates 18, 19, 21,  on a  loading stage of a robotic liquid handling device having a multi-channel pipette 30; dispensing, in parallel, each different sample of a plurality of different samples into a different well of the multi-well plate, each different sample dispensed via a different dedicated pipette tip on the multichannel pipette; and transferring from a plurality of dedicated reservoirs for each different sample a series of reagents to each different sample using for each different sample the dedicated pipette tip of the multichannel pipette that dispensed the sample -see paragraphs [0146]-[0148] which, in particular, describe ‘repeatedly using re-usable pipette tips 31 for providing reagents for reacting with the samples in cavities of a reagent plate 19’; and ‘ transferring the reagents to the samples’ where each of the samples is assigned one-to-one [i.e.,, ‘dedicated’] both to a cavity [‘well’] of the reagent plate’ and to a pipette tip, to obtain sample-reagent mixtures [‘library’]. 
Regarding claim 8-9, Figure 6 further shows heating device 24 for contacting the multi-well plate as recited, where the robotic liquid handling device is pre-programmed to control the steps of loading and heating the plates, or transferring the liquids as recited [see paragraphs [0074], [0075], [0116]]. It is further noted that the features not positively recited as part of active, positive steps of the claimed method, are not accorded patentable weight when evaluated for patentability. 
Drawings

9.	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims, as well as any structural detail that is essential for a proper understanding of the disclosed invention. Therefore, the reservoirs [different from the sample wells] where ‘each of the plurality of dedicated reservoirs…are wells in a row of wells along the multi-well plate’, the ‘adaptors’ and the ‘heating device’, as recited, ‘must be clearly shown and properly referenced as such, or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  
Figure 1e] fail to clearly show and properly reference the ‘concave walls’ as recited. The objection to the drawings will not be held in abeyance.  

Response to Arguments

10.	All of the Applicant's arguments been fully considered but they are moot in view of new grounds of rejection. 	
Conclusion

11.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/NATALIA LEVKOVICH/Primary Examiner, Art Unit 1798